Had respondent been frank and admitted what was clearly the fact, as found by the learned official referee, that he had paid a layman for soliciting and procuring for prosecution by him as an attorney a few claims for personal injuries and awards of unknown owners in condemnation proceedings, the court would have been disposed to follow the recommendation that respondent be censured. However, the court may not overlook the unwarranted denials and, therefore, directs that respondent be suspended from the practice of the law but, because of his good reputation, limits the period to three months. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.